Dear Mr. Quinn:
You have requested an Attorney General's opinion on whether you would be required by Louisiana Law to resign from your position as a police officer for the Town of Lake Providence in order to run for election to the Police Jury for the Parish of East Carroll.
There is no prohibition against a municipal police officer seeking another public office while still holding his or her present office.
However, please be aware that, should this employee be elected to the Police Jury, retaining his present employment simultaneously with elective office may violate Louisiana's dual officeholding laws. Should that situation arise, please contact this office so we may address those concerns.
I trust this addresses your concerns. Please contact us should you require further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF, III/mjb